 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     KAREN BIRD,                                 Case No.: CV 19-5903-DMG (PJWx)
11
12               Plaintiff,                      ORDER RE STIPULATION TO
13
                                                 DISMISS ENTIRE ACTION WITH
                 vs.                             PREJUDICE [22]
14
15   RELIANCE STANDARD LIFE
     INSURANCE COMPANY and AMGEN,
16
     INC. LTD PLAN,
17
18               Defendants.

19
20
           Based upon the parties’ stipulation and for good cause shown,
21
     IT IS HEREBY ORDERED that the above-captioned action is dismissed with prejudice.
22
     IT IS HEREBY FURTHER ORDERED that the parties shall bear their own attorneys’
23
     fees and costs in this matter. All scheduled dates and deadlines are VACATED.
24
25
     DATED: January 27, 2020                    ________________________________
26                                              DOLLY M. GEE
27                                              UNITED STATES DISTRICT JUDGE
28


                                               -1-
